Citation Nr: 0007021	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-03 548A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals committed clear and 
unmistakable error in an October 24, 1997 decision denying 
entitlement to service connection for subluxation of L4 
vertebrae on L5 vertebrae, with disc involvement (claimed as 
degenerative disc disease).


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946 and from August 1950 to May 1968.

In a letter received by the Board of Veterans' Appeals 
(Board) in May 1999, the veteran submitted a claim alleging 
clear and unmistakable error (CUE) in an October 24, 1997 
decision denying entitlement to service connection for 
subluxation of L4 vertebrae on L5 vertebrae, with disc 
involvement (claimed as degenerative disc disease).  This 
claim was received subsequent to the Board's March 1998 
denial of the veteran's claim for reconsideration of the 
October 1997 Board decision and the issuance of a March 1999 
letter informing the veteran of his right to file a CUE 
motion.


FINDINGS OF FACT

1.  In a decision issued on October 24, 1997, the Board 
denied entitlement to service connection for subluxation of 
L4 vertebrae on L5 vertebrae, with disc involvement (claimed 
as degenerative disc disease).

2.  The record does not suggest that any of the correct 
facts, as they were known at that time, were not before the 
Board at the time of the October 24, 1997 decision.

3.  The October 24, 1997 decision did not involve improper 
application of statutory and regulatory provisions extant at 
the time of the decision.


CONCLUSION OF LAW

The October 24, 1997 decision, in which the Board denied 
entitlement to service connection for subluxation of L4 
vertebrae on L5 vertebrae, with disc involvement (claimed as 
degenerative disc disease), does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.1400, 20.1403 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111 (West 1991 & Supp. 1999), the Board 
has, for the first time, been granted the authority to revise 
a prior decision of the Board on the grounds of CUE.  A claim 
requesting review under the new statute may be filed at any 
time after the underlying decision is made.  Pursuant to 
VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new authority 
applies to any claim pending on or filed after November 21, 
1997, the date of enactment of the statute.  See 38 C.F.R. 
§ 20.1400 (1999). 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. 
§ 20.1400 (1999). 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (1999).  

The record to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was issued. To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (1999).  CUE 
also does not encompass the otherwise correct application of 
a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (1999).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) in regard to the issue of CUE in 
an RO rating decision provide a further framework for 
determining whether CUE exists in a Board decision.  The 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In this case, the veteran has argued, in essence, that CUE 
should be found in the October 24, 1997 Board decision 
because his claimed back disorder, which is allegedly related 
to service, has gradually worsened.

Under the laws and regulations of the VA in effect at the 
time of the October 1997 Board decision, service connection 
was warranted for a disability resulting from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1997).  For the 
showing of chronic disease in service, there was required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service was not 
established, a showing of continuity of symptoms after 
discharge was required to support the claim.  38 C.F.R. § 
3.303(b) (1997).  Service connection could also be granted 
for any disease diagnosed after discharge when all of the 
evidence established that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1997).  The key preliminary 
question, however, was whether the claim for service 
connection was found to be plausible, capable of 
substantiation, and, therefore, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  These laws and 
regulations have since remained in effect; the relevant 
regulations are now contained in the 1999 edition of Chapter 
38 of the Code of Federal Regulations.

In reviewing the facts of this case, the Board notes that the 
veteran sustained an injury to L1 in 1954, during service, 
but the RO separately granted service connection for a 
fracture of both transverse processes of L1 in a July 1994 
rating decision, while denying the claim for service 
connection for subluxation of L4 vertebrae on L5 vertebrae, 
with disc involvement.  The RO's determinations with regard 
to these two different disorders were noted in the Board's 
October 1997 decision.

The Board, in its October 1997 decision, found that there was 
no evidence of subluxation of L4 vertebrae on L5 vertebrae, 
with disc involvement, prior to May and June of 1980, when 
the veteran was treated by a private doctor for subluxation 
of L4 and L5 and lumbar strain, with disc involvement.  
Neither these treatment records nor the other pertinent 
medical reports of record contain an opinion relating this 
disorder to service, and, on this basis, the Board denied the 
veteran's claim as not well grounded.  In rendering this 
decision, the Board considered 38 U.S.C.A. §§ 1110, 1131, and 
5107 (West 1991) and 38 C.F.R. § 3.303 (1997).

In reviewing the facts of this case, the Board observes that 
there is no indication, and the veteran has not alleged, that 
the correct facts, as they were known at the time, were not 
before the Board at the time of the issuance of the October 
1997 decision.  There is also no indication that the correct 
laws and regulations were incorrectly applied.  Rather, the 
Board applied the laws and regulations described above, 
specifically 38 U.S.C.A. §§ 1110, 1131, and 5107(a) (West 
1991) and 38 C.F.R. § 3.303 (1997), and found that there was 
no competent medical evidence of a nexus between the 
veteran's claimed disorder and service.  As such, the Board 
finds that, in the October 1997 decision, the Board correctly 
applied the statutory and regulatory provisions in effect at 
that time.

The Board has considered the veteran's argument that the 
Board incorrectly decided his claim in the October 1997 
decision, but, as noted above, the mere misinterpretation of 
facts, as alleged by the veteran, does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. at 253.  Further, a 
disagreement as to how the facts were weighed or evaluated 
does not constitute CUE.  See 38 C.F.R. § 20.1403(d) (1999).  
In short, there is no indication that the Board failed to 
correctly apply the statutory and regulatory provisions 
extant at the time of the October 1997 decision to the 
correct facts as they were known at the time.  In the absence 
of the kind of error of fact or law which would compel the 
conclusion that the result would have been manifestly 
different but for error, there is simply no basis upon which 
to find CUE in the Board's October 24, 1997 decision.  The 
veteran's motion must, therefore, be denied.



ORDER

In the absence of clear and unmistakable error in the October 
24, 1997 Board decision denying entitlement to service 
connection for subluxation of L4 vertebrae on L5 vertebrae, 
with disc involvement (claimed as degenerative disc disease), 
the appeal is denied.



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals

 


